348 Ill. App. 68 (1952)
107 N.E.2d 882
Lola M. Avram, Plaintiff-Appellee,
v.
Fletcher Hammond, Aurora City Lines, Inc., William R. Woods and Fred O. Leonard, Defendants-Appellants.
Gen. No. 10,605.
Illinois Appellate Court.
Opinion filed September 9, 1952.
Released for publication October 7, 1952.
Puklin, Puklin, Nelson & Page, for certain *69 appellants, and Putnam, Johnson & Alschuler, for certain other appellants.
Reid & Ochsenchlager, for appellee.
Lambert M. Ochsenchlager, and William C. Murphy, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE WOLFE.
Judgment affirmed upon remittitur of $2,500, otherwise reversed and a new trial granted.